Case 13-45033        Doc 55     Filed 10/30/18     Entered 10/30/18 14:44:24          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 45033
         Louis Phillip WILLIAMS JR
         Candace Ann WILLIAMS
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/20/2013.

         2) The plan was confirmed on 03/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/26/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $16,025.24.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45033             Doc 55           Filed 10/30/18    Entered 10/30/18 14:44:24                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $57,397.00
           Less amount refunded to debtor                                $1,052.85

 NET RECEIPTS:                                                                                            $56,344.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,275.56
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,275.56

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Access Credit Union                       Unsecured           0.00           NA              NA            0.00        0.00
 Access Credit Union                       Unsecured      2,279.00       2,279.01        2,279.01        227.63         0.00
 ACL Laboratories                          Unsecured          81.00           NA              NA            0.00        0.00
 Advocate Health Care                      Unsecured           5.00           NA              NA            0.00        0.00
 AmeriCash Loans LLC                       Unsecured           0.00         34.97           34.97           3.50        0.00
 AmeriCash Loans LLC                       Unsecured         150.00         35.67           35.67           3.57        0.00
 Bruce Cable                               Unsecured         383.00           NA              NA            0.00        0.00
 Capital One Auto Finance                  Unsecured            NA           0.00          866.39          86.80        0.00
 Capital One Auto Finance                  Secured       29,619.00     30,485.39        29,619.00     29,619.00    3,191.09
 City of Chicago Department of Revenue     Unsecured           1.00        200.00          200.00          20.04        0.00
 Comcast Cable Communications              Unsecured         379.00           NA              NA            0.00        0.00
 COMENITY BANK/Express                     Unsecured         493.00           NA              NA            0.00        0.00
 Health Alliance                           Unsecured         843.00           NA              NA            0.00        0.00
 IL Dept Of Healthcare & Family Services   Priority       1,175.00       5,524.71        5,524.71      5,524.71         0.00
 Illinois Dept Of Employment Security      Unsecured      2,000.00            NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00            0.00           0.00        0.00
 Ingalls Memorial Hospital                 Unsecured         843.00        586.60          586.60           0.00        0.00
 Internal Revenue Service                  Priority            0.00      2,247.19        2,247.19      2,247.19         0.00
 Internal Revenue Service                  Unsecured           0.00        214.20          214.20          21.46        0.00
 IRS Priority Debt                         Priority       2,000.00            NA              NA            0.00        0.00
 Kay Jewelers                              Unsecured      2,441.00            NA              NA            0.00        0.00
 Kilwanna Williams                         Priority       6,000.00            NA              NA            0.00        0.00
 Midland Funding                           Unsecured      1,121.00            NA              NA            0.00        0.00
 Payday Loan Store                         Unsecured         960.00      1,108.84        1,108.84        111.09         0.00
 Portfolio Recovery Associates             Unsecured         412.00        443.01          443.01          44.39        0.00
 Quantum3 Group                            Unsecured      3,168.00       3,268.98        3,268.98        326.51         0.00
 Sterling Jewelers                         Secured        2,470.81       2,470.81        2,470.81      2,470.81      110.04
 TD Bank USA NA                            Unsecured         310.00        310.40          310.40          31.10        0.00
 US Dept of Education                      Unsecured    125,540.00     60,369.07        60,369.07      6,029.66         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-45033        Doc 55      Filed 10/30/18     Entered 10/30/18 14:44:24             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $29,619.00         $29,619.00           $3,191.09
       All Other Secured                                  $2,470.81          $2,470.81             $110.04
 TOTAL SECURED:                                          $32,089.81         $32,089.81           $3,301.13

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $5,524.71          $5,524.71              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,247.19          $2,247.19              $0.00
 TOTAL PRIORITY:                                          $7,771.90          $7,771.90              $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,717.14          $6,905.75              $0.00


 Disbursements:

         Expenses of Administration                             $6,275.56
         Disbursements to Creditors                            $50,068.59

 TOTAL DISBURSEMENTS :                                                                     $56,344.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
